Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As a preliminary matter, it is noted that Applicant’s Specification is void of any numerical reference to the Figures, which is customary in aiding in understanding the figures. Furthermore, Applicant’s Specification fails to reference the provided shorthand labels as provided in the Figures, making it difficult to follow.
Meaningful disclosure of associated structure for “injection device” (means for).  
Structure associated with the claimed “input loss detection” of the “primary power input port”. 
Structural disclosure of the circuitry used to provide “automatically provides network connectivity”. 
Meaningful disclosure of the “processor-controlled power capsules”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As a preliminary matter, it is noted that Applicant’s Figures are void of any numerical reference to the various components, which is customary in aiding in understanding the figures.
The Figures appear to offer an incomplete and incongruent depiction of the device as attempted to be gained from the combination of Figure 5 and Figure 6. Figure 5 attempts to offer depiction of the electrical components used to achieve the desired claimed functionality of the system. Since like components are not similarly labeled between Figure 5 and Figure 6, it is unclear how the detailed view of Figure 5 is intended to map to the more abstract higher level view of Figure 6. 
Applicant is encouraged to add reference numbers, as is customary, to the Figures. Wherein like components are given like reference numbers in said Figures. And wherein the Specification references said reference numbers. 
“Injection device” (means for) ” not shown and identifiably labeled.
“wireless device” ” not shown and identifiably labeled.
Interface ” not shown and identifiably labeled.
ONT not disclosed in Figure 5 as expected. 
“processor-controlled power capsules” not shown and identifiably labeled. 
Pluggable transceiver port ” not shown and identifiably labeled.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation(s):
Injection device = Not shown; and
Wireless device Not explicitly shown. 
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim(s) limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
	Means for limitation “injection device” is not properly disclosed making it unclear what structure is associated with said limitation. 
	Means for limitation “wireless device” is not properly disclosed making it unclear what structure is associated with said limitation. Noting the desired functionality “automatically provides network connectivity to the connected device in the event of loss of wired connectivity” is beyond the functionality of a simple internet connection is it must interact and automatically provide said internet upon loss of the primary source. Whereas a simple wireless adapter simply provides internet without the desired claimed functionality of automatic backup network accessibility. 

Regarding Claim 9
The claim is generally narrative and indefinite, failing to conform to current U.S. practice, because the language of the claim does not provide the necessary clarity and precision required thereby making the scope of the invention sought to be patented undeterminable from the language of the claim with any reasonable degree of certainty.  The claim generally recites what the apparatus does, without requisite structure to perform said claimed operation. 
Particularly, the following limitations are unclear: 
	a processor operated by system firmware, wherein the system firmware can be reprogrammed without interrupting automatically providing power to connected devices.

The narrative language of the claims further fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above functional language purports to define the invention by reciting 1) a problem to be solved OR 2) a function or result achieved by the invention, thereby making the boundaries of the claim scope ambiguous and unclear.  The Examiner acknowledges that an apparatus may be claimed via positively recited structure and/or through use of functional language however said function must be tied to identifiable structure/component in order for said otherwise narrative language to functionally limit said structure (see MPEP 2114), else the claim simply becomes a narrative recitation of the desired function/result achieved of the device, as with the present case. As such, it is noted per MPEP 2114 that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
	Applicant is reminded that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114).  

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836